DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s cancellation of claim 8, amendment of claims 1 and 15 and the addition of new claims 19, in the paper of 10/20/2021, is acknowledged.  Applicants' arguments filed on 10/20/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-7, 9-19 are still at issue and are present for examination. 
Election/Restriction
Applicant's election without traverse of the Species: Species Group I: E.C. 3.1.21.x and, Species Group 2: SEQ ID NO: 1, in the paper of 6/10/2021, is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate and/or comment is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. WO 2014/087011.

Gori et al. WO 2014/087011 teach laundry specific bacteria using a DNase (typically in the range of 0.0004 -100 ppm).  Gori et al. WO 2014/087011 teach a method of treating a textile or fabric comprising exposing the textile tor fabric to a detergent composition comprising one or more anionic, nonionic or cationic surfactants (10-40% w/w%)(page 12-13), a deoxyribonuclease (DNase) (page 8-9) and an enzyme selected from a protease, lipase, etc…(page 17-22).  Gori et al. further teach the above methods in which the detergent composition comprises a cationic surfactant or softening compound.  Gori et al. teaches the above methods in which the deoxyribonuclease (DNase) is selected from E.C. class E.C. 3.1.21.1, is a microbial (bacterial) enzyme and has an amino acid sequence having at least 95% identity with the amino acid sequence shown in SEQ ID NO: 1. 
Gori et al. teach the above methods as a part of a wash cycle in a washing machine wherein the wash cycle is no more than 20 minutes, and run at a temperature of between 15oC which is typical.  Gori et al. further teach a washing method for textile comprising exposing a textile to a wash liquor comprising a Dnase or a detergent composition according to the invention (see above detergent compositions) and completing at least one wash cycle and optionally rinsing the textile.  Thus Gori et al. teach the above methods comprising more than one wash cycle such that they teach a method of treating a fabric comprising contacting the fabric with an aqueous liquor comprising a fabric care component as discussed above (cationic surfactant) and 
Applicant’s argument:
Applicant’s argument that the office action fails to show a teaching in Gori of step (ii) being performed subsequence to step (i) as now claimed is not found persuasive for the reasons stated immediately above.
Thus, claim(s) 1-7, 9-18, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. WO 2014/087011.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Mayer et al. US 2005/0119151.
This rejection was stated in the previous office action as it applied to previous claims 1-18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
As stated above, Gori et al. WO 2014/087011 teach laundry specific bacteria using a DNase (typically in the range of 0.0004 -100 ppm.  Gori et al. WO 2014/087011 teach a method of treating a textile comprising exposing the textile to a detergent oC which is typical.
Gori et al. teach the above methods as a part of a wash cycle in a washing machine wherein the wash cycle is no more than 20 minutes, and run at a temperature of between 15oC which is typical.  Gori et al. further teach a washing method for textile comprising exposing a textile to a wash liquor comprising a Dnase or a detergent composition according to the invention (see above detergent compositions) and completing at least one wash cycle and optionally rinsing the textile.  Thus Gori et al. teach the above methods comprising more than one wash cycle such that they teach a method of treating a fabric comprising contacting the fabric with an aqueous liquor comprising a fabric care component as discussed above (cationic surfactant) and subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme (the second wash cycle of said taught method).
Mayer et al. teach textile cleaning agents which are gentile on textiles.  Mayer et al. teach liquid aqueous and nonaqueous textiles-cleaning compositions comprising 
alkyl chain is interrupted by an ester group and/or amido group.
Before the effective filing date, one of skill in the art would have been motivated to combine the active ingredients of the laundry compositions taught by Gori et al. with those taught by Mayer et al. and use the resulting laundry compositions for washing textiles using the procedures taught by both Gori et al and Mayer et al.   Specifically, one would have been motivated to combine the DNase taught by Gori et al. with the detergent compositions comprising cationic surfactants taught by Mayer et al. for their use in laundering fabrics.  Thus one of skill in the art before the effective filing date of the invention would have been motivated to a washing method comprising treating a fabric with a cationic softening surfactant, such as an ester of an alkylated quaternary ammonium compounds as taught by Mayer et al. and a DNase, as taught by Gori et al. as a means of cleaning textiles.  One would have been motivated to practice the methods taught by Gori et al. and Mayer et al. above with both sequential and simultaneous addition of components steps as is routine in the art.  As is routine in the art and taught by Gori et al. one would have been motivated to perform the methods of laundering a fabric as taught by Gori et al. as a part of a wash cycle, in which the methods were performed at least twice and thus subsequently.  The expectation of 
Applicant’s argument:
Applicants submit that the previous Office Action shows no teaching of step (ii) being performed subsequent to step (i) as now claimed in amended claim 1.  Applicants submit that they disagree with the previous Office Action which stated one would have been motivated to practice the methods of Gori and Mayer with both sequential and simultaneous addition of components as routine steps in the art... 
Applicants base this disagreement on the following:  First, applicants submit that the portions of Gori cited in the Office Action in support of this rejection, pages 8-9, 12-13, and 17-22 all relate to materials which may be included in a detergent composition. Applicants submit that nothing in Gori is called out by the Office Action as actually teaching a method of laundering. Applicants submit that secondly, assuming arguendo this detergent composition would be utilized in a "typical" wash as suggested in the Office Action, there is no showing in the Office Action how such a typical cycle would split the treatment into multiple compositions or steps where that portion with the nuclease enzyme would be utilized after the portion with the fabric care agent or that the composition would be utilized twice. Moreover, the Office Action points to nothing in Mayer to cure the noted deficiency. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously stated and for those reasons repeated herein.

With regard to applicants submission that the portions of Gori cited in the Office Action in support of this rejection, pages 8-9, 12-13, and 17-22 all relate to materials which may be included in a detergent composition and nothing in Gori is called out by the Office Action as actually teaching a method of laundering, as previously stated and taught by Gori et al., Gori et al. WO 2014/087011 teach laundry specific bacteria using a DNase (typically in the range of 0.0004 -100 ppm.  Gori et al. WO 2014/087011 teach a method of treating a textile comprising exposing the textile to a detergent composition comprising one or more anionic, nonionic or cationic surfactants (10-40% w/w%)(page 12-13), a deoxyribonuclease (DNase) (page 8-9) and an enzyme selected from a protease, lipase, etc…(page 17-22).  Gori et al. further teach the above methods in which the detergent composition comprises a cationic surfactant or softening compound.  Gori et al. teaches the above methods in which the deoxyribonuclease (DNase) is selected from E.C. class E.C. 3.1.21.1, is a microbial (bacterial) enzyme and has an amino acid sequence having at least 95% identity with the amino acid sequence shown in SEQ ID NO: 1. Gori et al. teach the above methods as a part of a wash cycle in a washing machine wherein the wash cycle is no more than 20 minutes, and run at a temperature of between 15oC which is typical.



With regard to applicants submission that there is no showing in the Office Action how such a typical cycle would split the treatment into multiple compositions or steps where that portion with the nuclease enzyme would be utilized after the portion with the fabric care agent or that the composition would be utilized twice, this is not found persuasive on the basis that as stated above Gori et al. teach the taught methods as a part of “at least one wash cycle” which suggests more than one or two wash cycles and thus meets the limitations of applicants claims as currently written (see also above rejection under 35 U.S.C. 112(b).  
Thus, claims 1-7, 9-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Mayer et al. US 2005/0119151.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-7, 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,081,783. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,081,783 drawn method of cleaning a surface, a textile, comprising mixing the cleaning composition comprising an enzyme system, the enzyme system comprising: (a) a nuclease enzyme;  (b) an extracellular-polymer-degrading enzyme that is a mannanase with greater than about 90% identity to SEQ.  ID NO. 
10 (Chaetomium virescens);  and (c) a cleaning adjunct with water to form an aqueous liquor and contacting a textile with the aqueous liquor in a laundering step anticipates claims 1-7, 8-19 drawn to method of treating a fabric, comprising (i) contacting the fabric with an aqueous liquor comprising a fabric care component comprising cationic softening-compounds, silicone softening-compounds, paraffins, waxes, dispersible polyolefins, and mixtures thereof, and (ii) subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme.
Applicants has asked that this rejection be held in abeyance until such time as there is otherwise allowable subject matter identified.

Claims 1-7, 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,781,408. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,781,408 drawn method of washing comprising (i) contacting an article or surface with an aqueous wash liquor comprising a variant of a parent DNase, which compared to a DNase with SEQ ID NO: 1, comprises two or more substitutions  
(numbering according to SEQ ID NO: 1), wherein the variant has a sequence 
identity to the polypeptide shown in SEQ ID NO: 1 or SEQ ID NO: 28 of at least 
90% and wherein the variant has DNase activity;  and an adjunct;  and (ii) 
optionally rinsing and (iii) drying the surface. anticipates claims 1-7, 8-19 drawn to a method of treating a fabric, comprising (i) contacting the fabric with an aqueous liquor comprising a fabric care component comprising cationic softening-compounds, silicone softening-compounds, paraffins, waxes, dispersible polyolefins, and mixtures thereof, and (ii) subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme.
Applicants has asked that this rejection be held in abeyance until such time as there is otherwise allowable subject matter identified.

Claims 1-7, 8-19are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,800,997. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,800,997 drawn method of washing comprising: (1) contacting an article or surface with an aqueous wash liquor comprising: (i) a DNase variant selected from: a. a DNase variant which compared to a DNase with SEQ ID NO: 1, comprises one or more substitutions selected from the group consisting of: G4K, S7G, .
Applicants has asked that this rejection be held in abeyance until such time as there is otherwise allowable subject matter identified.

Applicants are given notice that the examiner has made a reasonable attempt to identify multiple issued patents and patent applications drawn to overlapping subject matter.  In the interest of advancing prosecution and the large number of applicant’s patents and patent applications, applicants are asked to identify any additional issued patents or patent applications which should be considered for double patenting issues.

Remarks
No claim is allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
7/2/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652